United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 96-2627SI
                                   _____________

Thomas A. Johnson,                       *
                                         *
                    Appellant,           *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the Southern
Curt A. Oppel; Stanley, Lande &          * District of Iowa.
Hunter, P.C., Jointly, Severally and in *
the Alternative, formerly known as       *       [UNPUBLISHED]
Stanley, Rehling, Lande & Van Der        *
Kamp, P.C.,                              *
                                         *
                    Appellees.           *
                                   _____________

                            Submitted: May 13, 1997
                                Filed: June 10, 1997
                                 _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

        Thomas A. Johnson appeals the district court's adverse grant of summary
judgment in Johnson's legal malpractice action. We review a grant of summary
judgment under a well-established standard. We review de novo questions of state law
in this Iowa-based diversity action. Having considered the record and the parties'
briefs, we are satisfied that any actionable malpractice on the part of Curt A. Oppel and
his law firm did not proximately cause Johnson's damage. Because the district court
correctly held that Johnson failed to establish an essential element of his malpractice
claim, a comprehensive opinion would lack precedential value in this fact-intensive
case. We thus affirm the district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-